May 27, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 RE: Old Mutual Funds II 1933 Act File No. 002-99810 1940 Act File No. 881-04391 CIK No. 0000775180 Post-Effective Amendment No. 117 under the Securities Act of 1933 Amendment No. 115 under the Investment Company Act of 1940 Ladies and Gentlemen: Filed herewith is Post-Effective Amendment No. 117 under the Securities Act of 1933 to the registration statement on Form N-1A of Old Mutual Funds II (Amendment No. 115 under the Investment Company Act of 1940).The Amendment is being filed pursuant to Rule 485(a). We anticipate making a subsequent filing under Rule 485(b) which will: (1) incorporate any comments from the Staff; (2) update performance and expense information; and (3) update the information required by Item 18 of Form N-1A as of a date no more than 30 days prior to such filing. If you have any questions or if we may be of further assistance, please do not hesitate to call the undersigned, at (720) 200-7736, or Kate Santoro, at (720) 200-7727. Very truly yours, /s/ Rhonda A. Mills Rhonda A. Mills OLD MUTUAL CAPITAL, INC. Encls.
